UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7226



RALPH DELAHOUSSAYE,

                Petitioner - Appellant,

          v.


STAN BURTT, Warden of Lieber Correctional Institution,

                Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:07-cv-00385-HMH)


Submitted:   April 17, 2008                 Decided:   April 21, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ralph Delahoussaye, Appellant Pro Se. Donald John Zelenka, SOUTH
CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ralph Delahoussaye seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition and denying

reconsideration.   The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.    Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).   We have

independently reviewed the record and conclude that Delahoussaye

has not made the requisite showing.         Accordingly, we deny a

certificate of appealability and dismiss the appeal.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED




                               - 2 -